Reed, J.,
delivered the opinion of the court.
Appellant failed to answer a writ of garnishment issued by a justice of the peace on a judgment in his court in favor of appellee and: duly served on appellant. Several days after the judgment was entered against him in accordance with the statute (section 2345, Code of 1906), appellant appealed the case to the circuit court. He presented an answer to the garnishment in the circuit court with mo.tion for leave to file. Appellee objected to the filing of an answer for the first time in the circuit court. The trial judge sustained the objection, and refused leave to file the answer. This is assigned as error by the appellant.
The ruling in this case refusing to permit the answer to be filed for the first time in the circuit court, where *647the case was on appeal from the justice of the peace court, is fully sustained by the decisions in the cases of G. & S. I. R. R. Co. v. Ramsey, 98 Miss. 863, 54 So. 440; Lumber & Mfg. Co. v. Mallett, 161 Miss. 135, 57 So. 548.
We are frankly told by counsel for appellant that we will have to affirm this case if we follow the two cases just cited.We cannot agree with counsel in his contention that the cases should not he followed. The decisions in the cases simply redeclare the statute (section 2347, Code of 1906), which is clearly stated and positive in its terms, and we therefore follow them.

Affirmed.